DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Jan 18, 2022 in response to the Non-Final Office Action mailed on Aug 11, 2022, regarding application number 16/070,723. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment 
	Applicant’s Remarks filed on Jan 18, 2022 have been entered and are persuasive. Applicant’s Remarks filed on Jan 18, 2022 have been considered as follows.
Based on the Amendments to the Claims, and Page(s) 6-7 of Applicant’s Remarks, the prior art rejection(s) has/have been withdrawn.


Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Ron Jacobs on Feb 2, 2022.
The claims have been amended in an effort to improve the language of the claims, ensure adherence to the language in the specification and to correct some minor issues. A partial listing follows, where claims that are not referenced remain unchanged: 
	
	1) (Currently Amended) A microfluidic centrifuge for diagnostics of bodily fluidic samples, comprising: 
a microfluidic disc having a pair of through holes comprising a first through hole and a second through hole, wherein the pair of through holes are disposed symmetric and proximal to a central axis of the microfluidic[[s]] disc, wherein the microfluidic[[s]] disc is at least partly made out of paper, or the microfluidic[[s]] disc forms a housing, wherein the housing is at least partly made out of paper; 
one or more microfluidics channels 
one or more sealable input ports and one or more sealable output ports, wherein each input of the one or more microfluidics channels is connected to one of the sealable input ports and each output of the one or more microfluidics channels is connected to one of the sealable output ports;
a first tether and a second tether forming a pair of tethers, wherein the pair of tethers are continuously disposed through the pair of through holes with ends at each side of the microfluidic disc, wherein the pair of tethers are disposed to twist about each other the bodily fluidic samples 

4) (Currently Amended) The microfluidic[[s]] centrifuge of claim 1, wherein each of the one or more sealable input ports are each of the one or more sealable output ports are each of the one or more microfluidics channels have 

5) (Currently Amended) The microfluidic[[s]] centrifuge of claim 1, wherein each of the one or more sealable input ports are each of the one or more sealable output ports are d microfluidics channels.

6) (Currently Amended) The microfluidic[[s]] centrifuge of claim 1, wherein the one or more microfluidics channels comprise[[s]] a coating of an assay reagent.

7) (Currently Amended) The microfluidic[[s] centrifuge of claim 1, wherein a central region of the microfluidic[[s]] disc comprises a heat source.

8) (Cancelled) 

9) (Currently Amended) The microfluidic[[s]] centrifuge of claim 1, further comprising one or more sealable capillary holders, wherein a capillary is configured for inserting into each of the one or more sealable capillary holders.

10) (Currently Amended) The microfluidic[[s]] centrifuge of claim 9, wherein each of the one or more sealable capillary holders comprises a pocket for mounting the capillary, wherein the capillary comprises plastic or glass.

12) (Currently Amended) The microfluidic[[s]] centrifuge of claim 9, wherein each of the one or more sealable capillary holders comprises a window for direct imaging by a microscope. 

13) (Currently Amended) The microfluidic[[s]] centrifuge of claim 1, wherein each of the one or more sealable input ports each of the one or more sealable output ports .


Allowable Subject Matter
Claim(s) 1, 4-7, 9-10, 12-13 and 15-16 is/are allowed. 
The closest prior art is deemed to be Kellogg et al (US 6,527,432, already of record). Kellogg teaches a microfluidic centrifuge with sealable input and output ports connected by microchannels to centrifuge a sample (see Kellogg: Abstract, Fig 1-2). Kellogg does not teach a pair of tethers disposed through a pair of through holes, wherein the pair of tethers are continuously disposed through the pair of through holes with ends at each side of the microfluidic disc and actuation of the tethers causes the microfluidic disc to rotate along its central axis to centrifuge a sample. 
The following is an examiner’s statement of reasons for allowance.
In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The apparatus of Claim 1, where the feature that defines over the art is the use of a pair of tethers disposed through a pair of through holes, wherein the pair of tethers are continuously disposed through the pair of through holes with ends at each side of the microfluidic disc and actuation of the tethers causes the microfluidic disc to rotate along its central axis to centrifuge a sample. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798